Affirming.
This is a companion case to that of Dennie Saylor v. Commonwealth 28 S.W.2d ___, this day decided. He was convicted for killing Lee Gibson in the other case, while he was convicted on this record for killing Bernie Gibson. There is no material difference in the facts. It is true that no one saw appellant shoot Bernie Gibson, but the evidence tends to show that he was the only man with a pistol, and that he was shooting the others when Wayne Wheeler fled, and the four people who were slain were found dead in the same field a short while thereafter. No empty cartridges were found and no pistol was found on any of the dead bodies, or anywhere in the *Page 86 
field where they were killed. Wayne Hanna, the eyewitness for the commonwealth, was wounded and became unconscious before the tragedy was fully completed, but no pistol was found on, or about, him. The circumstances were such as to authorize the jury to reach 3the conclusion that appellant did the killing, but, as said in the other case, the whole affair is one of mystery. For the same reasons pointed out in the other opinion, we have reached the conclusion that appellant is not entitled to a reversal of the judgment.
Judgment affirmed.